Citation Nr: 0718920	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  His service included combat service.  He 
died in January 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The competent evidence establishes that the veteran's 
service-connected seizure disorder renders him factually in 
need for aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
permanent need for aid and attendance of another person for 
accrued benefits purposes have been met.  38 U.S.C.A. 
§§ 1114, 5121(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.350, 3.351, 3.352, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue on appeal, the appellant's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2006); 38 C.F.R. 3.1000 (a) (2006) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be file 
within one year after the date of death."  38 C.F.R. § 3.1000 
(c) (2006).  The appellant's claim was timely filed.  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

In this case, the veteran died in January 2006.  At the time 
of his death, he had a claim pending for entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance or on account of being housebound.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  As noted, the veteran's 
death occurred in January 2006.  Therefore, the appellant's 
claim must be considered under the amended version of 38 
U.S.C.A. § 5121(a), not the prior version which limited 
eligibility for accrued benefits to a two-year period.

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse.  38 U.S.C.A. 
§ 5121(a) (West 2002).  The statute provided for 1) periodic 
payments to which an individual was entitlement at death 
under existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  See Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  The phrase "not to exceed two years" has 
been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to 
December 16, 2003) limited the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  See Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held in 
Terry that section 5121(a) "only limits a survivor's recovery 
of accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  The 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) had erred in its interpretation 
of section 5121(a), which had found that the payment of 
accrued benefits was limited to the two year period 
immediately preceding the veteran's death.  

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award.  Bonny, 
16 Vet. App. at 507.  The Federal Circuit reviewed this 
section of the statute in Terry.  In Terry, the veteran in 
that case, during his lifetime, claimed that a May 1986 
decision was clearly and unmistakably erroneous in awarding 
an effective date of April 14, 1986, for a total rating based 
on individual unemployability, and asserted that he was 
entitled to an effective date in April 1985.  The RO denied 
that claim in July 1995, and the veteran appealed the 
decision to the Board.  He died, however, in August 1997, 
prior to the Board's consideration of his appeal.  His 
surviving spouse in September 1997 claimed entitlement to his 
unpaid accrued benefits for April 1985 to April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute.  The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period.  The 
Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

The appellant's claim, as noted, is considered under the 
amended version of 38 U.S.C.A. § 5121(a) which repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits.  The Board notes that the appellant's accrued 
benefits claim is for special monthly compensation which is 
being granted as set forth below.  Given that the rate of VA 
compensation benefits tends to increase and not decrease over 
time, the most advantageous period of payment is the two 
years prior to the veteran's death, regardless that the 
appellant may now be paid for any two year period per Terry.  

In the case now before the Board, the appellant presents 
several theories of entitlement to accrued benefits.  

First, she asserts that entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance is warranted because the veteran was completely 
disabled due to his grand mal seizure disorder when he died.  
She indicates that the veteran was still having seizures and 
still medicated for seizures when he died.  She acknowledges 
that the veteran's cause of death was due to his Parkinson's 
disease which was also totally disabling when he died; 
however, his Parkinson's disease was also caused by the 
inservice head injury.  The appellant points to a post-mortem 
opinion provided by a VA neurologist in which the neurologist 
opined that the veteran's Parkinson's disease was post-
traumatic in nature and originated with an inservice 
significant head trauma.  This neurologist also indicated 
that at the time the veteran's was hospitalized in 2005, 
prior to his death, he was unable to live undependably or 
care for himself.

Alternatively, the appellant contends that entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance is warranted pursuant to 38 U.S.C.A. 
§ 1151 because the veteran was misdiagnosed by VA and that 
the veteran's medication for his seizure disorder was not 
properly administered. She maintains that he was given too 
much Tegretol which lead to an overdose which caused further 
disability.  

The adjudication of claims for accrued benefits must be made 
based upon the evidence on file at the time of the veteran's 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  See 38 
U.S.C.A. § 5121(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 
3.1000(a) (2006); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA records are deemed to be constructively in the 
possession of VA adjudicators and must be obtained).  
Therefore, the post-mortem opinion of the VA neurologist may 
not be considered even though it was in fact the basis of the 
grant of service connection for the cause of the veteran's 
death.  

The veteran was granted service connection for grand mal 
epilepsy in a September 1945 rating decision.  A 50 percent 
rating was assigned effective September 1945.  An increased 
disability rating of 60 percent was assigned effective August 
1952.  

In a March 1998 rating decision, the disability rating was 
increased to 80 percent effective September 1996, and 
entitlement to individual unemployability (TDIU) was also 
granted effective September 1996.  The grant of the 80 
percent rating was made on the basis that the veteran had had 
4 major seizures over the past 7 months (which satisfied the 
criteria of one major seizure in 3 months).  Special monthly 
compensation based upon the need for regular aid and 
attendance or on account of being housebound was denied.  

On September 29, 1998, a new claim for entitlement to special 
monthly compensation based upon the need for regular aid and 
attendance or on account of being housebound was received.  

Thereafter, a statement was received from the appellant in 
which she stated that she had to quit her job to stay home 
and take care of the veteran.  She indicated that she gave 
him his medicine, bathed him, dressed him, and shaved him.  
She also fed him most of the time.  She also stated that she 
took care of the finances and that she drove him wherever he 
needed to go as she had done for years due to his service-
connected seizure disorder.  She related that the veteran 
could not be left alone and her daughter had moved back home 
to help her.  The daughter also submitted a statement.  She 
indicated that she had also quit her job and moved back home.  
She stated that her father hardly spoke.  He would stand up 
and walk into a wall.  He needed assistance with his 
activities of daily living.  

VA treatment records dated thereafter documented multiple 
episodes of dizziness and complaints of blindness.  They also 
document multiple minor seizures as well as major seizures.  

The veteran was hospitalized in January 1999.  At that time, 
it was noted that the veteran had Alzheimer's disease as well 
as a seizure disorder.  In April 1999, the veteran was 
afforded a VA examination.  The claims file was not 
available.  The examiner noted the veteran had a seizure 
disorder as well as Alzheimer's dementia.  The examiner 
indicated that the veteran needed around the clock monitoring 
mainly because of Alzheimer's dementia.  The examiner 
indicated that he was VA-incompetent.  The examiner stated 
that he was unable to care for himself or protect himself 
from everyday hazards.  It was noted that his daily 
medication consisted of Tegretol because of his seizure 
condition.  His last seizure was in May 1998.  The diagnoses 
were Alzheimer's dementia, vertebral basilar insufficiency 
secondary to carotid obstructions, and history of seizure 
activity.  

Thereafter, also in April 1999, the veteran was afforded a VA 
neurological examination.  The medical records were reviewed.  
The veteran's seizure history was noted, along with other 
medical history.  The veteran exhibited declining mental 
functioning.  A computerized tomography (CT) showed 
generalized significant atrophy with small vessel ischemic 
disease throughout.  It was noted that the seizure disorder 
seemed well-controlled on medication.  

In a May 1999 rating decision, entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance or on account of being housebound was denied.  An 
appeal was perfected and is the appeal which is the subject 
of the accrued benefits claim.  

In June 1999, J.H.B., M.D., provided an assessment of the 
veteran.  He indicated that the veteran had a seizure 
disorder.  He was not confined to bed, but could not walk 
unaided due to frequent seizures, despite medication.  Dr. B. 
stated that the veteran was incontinent and needed 
assistance.  He was physically unable to prepare food and 
used a feeding tube.  The veteran required full-time 
assistive care.  He was unable to function independently due 
to his inability to perform activities of daily living and 
due to safety issues, also.  The other conditions precluding 
normal activities were Alzheimer's disease, cerebrovascular 
disease, and ischemic changes.  In September 1999, Dr. B. 
again indicated that the veteran had shell shock, seizures, 
and dementia.  

In January 2000, the veteran was afforded a VA aid 
attendance/housebound examination.  At that time, it was 
noted that complaints consisted of vomiting and frequent 
falls.  The veteran's many physical and mental symptoms were 
reviewed.  It was noted that the veteran's current VA 
neurologist felt that the veteran did not have Alzheimer's 
disease, but had Parkinson's disease.  The examiner noted 
that the veteran had a concomitant seizure disorder.  It was 
noted that the veteran's seizure disorder was 100 percent 
disabling.  The need for aid and attendance was indicated.  
The other diagnoses of Parkinson's disease, Alzheimer's 
disease, and cerebrovascular disease were also listed.  

Another January 2000 aid and attendance/housebound 
examination was done by the neurologist who indicated that 
the veteran had syncope dementia seizures, Parkinson's 
disease, and stroke.  He indicated that the veteran needed 
aid and attendance.  In his current symptoms, seizures was 
listed.  This neurologist also provided an April 2000 
statement in which he indicated that the veteran had 
recurrent seizures with the last one occurring in March 2000.  
He said he was disabled.  

In June 2001, the veteran was hospitalized by VA for 
pneumonia.  In August 2001, he was admitted for an overdoes 
of his seizure medication.  It was noted that he had end-
stage Parkinson's disease as well as a seizure disorder.  The 
veteran had had a seizure which lasted about 20 minutes and 
was similar to past seizures.  After the seizure, a change 
was noted in the veteran's mental status.  A CT scan showed 
no masses, no bleeding, but there was evidence of progressive 
apparent atrophy with nonspecific white matter changes.  The 
seizure and mental status change was noted to be the result 
of the medication toxicity.  His medication was changed.  

A November 2003 report from the VA neurologist documented the 
diagnoses of dementia, epilepsy, Parkinson's disease, and 
post-stroke spasticity.  In February 2004, the physician 
indicated that the epilepsy was due to service.  Another 
February 2004 report showed that the veteran was completely 
disabled.  His diagnoses were end-stage dementia, urinary 
tract infections, colitis, pneumonia, seizure disorder, 
Parkinson's disease, depression, and congestive heart 
failure.  A February 2004 report by J.F.W., M.D., indicated 
that the veteran needed aid and attendance as he required 24 
hour care.  A March 2004 assessment was essentially 
duplicative.  

In January 2006, the veteran died.  The Certificate of Death 
listed the cause of death as pneumonia due to sepsis due to 
Parkinson's disease.  Clearly, this document was not in the 
claims file while the veteran was living.  Likewise, the 
post-mortem VA opinion, as previously noted, was not of 
record.  Thus, those documents are not for consideration.  

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.350(b)(3) (2006).  A veteran will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c) (2006).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2006).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In this case, no medical evidence indicates that the veteran 
was blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less.  
However, he was a patient in a nursing home for a period of 
time because of mental or physical incapacity and he clearly 
demonstrated a factual need for aid and attendance of another 
person under the criteria set forth in 38 C.F.R. § 3.352(a). 

The question before the Board is whether the veteran 
demonstrated a factual need for aid and attendance of another 
person due to his service-connected seizures.  The veteran 
clearly had a myriad of disabling disabilities in the years 
preceding death.  He had Parkinson's disease (earlier 
diagnosed as Alzheimer's disease), dementia, stroke, and 
heart disease.  They all caused the veteran to be disabled.  
However, the Board finds that the seizure disorder, on its 
own, rendered the veteran in need of aid and attendance of 
another person.  The competent medical evidence shows that 
the veteran's seizures caused multiple minor and major 
seizures up until his death.  VA attempted to control them 
with medication, however, there was difficulty in doing so 
and he was hospitalized on one occasion due to medication 
overdose.  The seizures caused syncope and mental changes, as 
shown on CT.  Dementia was previously associated with the 
Alzheimer's disease, however, as noted, that diagnosis was 
clarified to Parkinson's disease.  While the veteran may have 
had dementia as unrelated to the seizure disorder, the CT 
documented a mental status change after a major seizure.  
Thus, mental status deterioration was also caused by a 
seizure.  Further, the veteran's seizure disorder was noted 
on multiple occasions to be totally disabling.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In viewing the medical evidence in its totality, the Board 
finds that the veteran's seizure disorder was completely 
disabling in the years preceding death.  Although VA 
attempted to control it on medication, the seizures 
persisted.  At least one specific seizure caused mental 
changes.  The veteran was unable to physically get around on 
his own, even to walk around, due to the seizures.  This was 
documented on several medical records.  Due to his mental 
status which was at least, in part, affected by the seizures, 
he also could not manage his medication on his own and needed 
his wife to perform this function for him.  Thus, his mental 
incapacity rendered him unable to care for himself.  He had a 
concomitant case of Parkinson's disease which was also 
completely disabling and caused further physical problems.  
However, even so noting that this was the case, the seizure 
disorder rendered him factually in need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a) and in consideration of Turco.  See also 38 C.F.R. 
§ 3.351(c) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case, the evidence is at least in 
equipoise.  Therefore, the benefit sought, entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance for accrued benefits purposes, are 
granted.  As aid and attendance is being granted, this 
renders the lesser benefit sought, housebound benefits, moot.  
Likewise, consideration of aid and attendance benefits 
pursuant to 38 U.S.C.A. § 1151 is unnecessary.  


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance for accrued benefits 
purposes, is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


